Citation Nr: 1749614	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-33 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disability secondary to service-connected left knee disability.

2.  Entitlement to service connection for a left second toe disability, to include as due to a spider bite in service.

3.  Entitlement to service connection for residuals of a spider bite (other than a left second toe disability)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1977 to August 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  In October 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Board notes that the Veteran has contended that his left second toe disability is related to his spider bite in service.  Crucially, this is not tantamount to a claim that a left second toe disability is secondary to residuals of a spider bite in service (which are separately on appeal).  Thus, the issues above have been amended to clarify the scope of the matters on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a January 2012 VA examination for his claimed right knee disability.  At the time, the examiner concluded that there was not "enough evidence to tie the very real issues of the right knee to the left knee with enough probability to make it to 50 [percent]" and that "[a]nything in life can cause a meniscal tear and degenerative changes such as what the Veteran has at this time."  For these reasons, the examiner concluded that "it would be mere speculation to tie these together."  This opinion is somewhat inconsistent, as it initially indicates that the examiner found it less likely than not that the two disabilities are etiologically related but ultimately delivers what is, essentially, a non-opinion relying on "mere speculation."  Notably, the examiner seems to indicate that the fact that any etiology being possible precludes the right knee disability from being at least as likely as not secondary to the left knee disability.  The Board can find no reasonable basis for agreeing with this logic, as there is no indication of relative probabilities of the possible etiologies (i.e., the examiner does not state that other etiologies for right knee disability, either individually or in the aggregate, would be more or less likely than that alleged).  Put more bluntly, while the first part of the opinion makes it fairly clear that the examiner does not feel that the Veteran's right knee disability is just as likely related to his left knee disability as anything else, the final part of the opinion renders it unclear whether the examiner posits that (1) all possible etiologies are, individually, equally likely-such that the probability of any single etiology being applicable could not logically amount to at least 50 percent; or (2) it is impossible to say what the relative probabilities of the various etiologies would be, given the apparent infinite and unquantifiable expanse of possibilities.  The examiner also fails to specifically discuss the etiological question of causation versus aggravation.  He also fails to consider or discuss, in any meaningful way, the Veteran's specific allegation that overcompensation for his service-connected left knee disability either caused or contributed to his present right knee disability.  Consequently, a new adequate examination and opinion is needed.

In addition, the Veteran has not been afforded an examination assessing his alleged spider bite residuals, despite the fact that he has documented treatment for insect bites resulting in pustular lesions on the left hand and leg, has testified that he has left hand and left foot symptoms (e.g., scars and arthritic symptoms) that are related to his spider bite in service, and has documented treatment for left hand and left foot symptoms (e.g., pustular skin lesions on the hands, hand pain, foot pain).  Thus, a VA examination is needed.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Finally, the Veteran was afforded a June 2011 VA examination to assess his alleged left second toe disability.  The examiner concluded that the Veteran's left second toe disability was unrelated to his spider bite in service based largely on the fact that there was no notation of spider bite residuals at separation.  However, the Veteran has since specifically alleged that the onset of his second toe deformity coincided with the resolution of his spider bite in service.  He also alleges that the spider bite caused tissue loss such that bones in the left ankle were exposed, pointing to an unconsidered June 2, 1978 service treatment record noting left foot abscess following initial treatment for insect bites on May 22, 1978) and felt this could have contributed to the development of his left second hammer toe deformity.  The examiner did not have the opportunity to consider that allegation, and thus it raises a new, unresolved medical question that must be considered.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for the disabilities on appeal.\

2. Then, arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his right knee disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Please identify, by diagnosis, all right knee disability entities found.  All diagnostic findings, or lack thereof, must be reconciled with any conflicting evidence in the record.

b. For each right knee disability diagnosed, please opine whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that such disability is CAUSED BY or PROXIMATELY DUE TO the Veteran's service-connected left knee disability, to include as a result of overcompensation.

c. For each right knee disability diagnosed, please also opine whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that such disability is AGGRAVATED (WORSENED BEYOND ITS NATURAL PROGRESSION) BY the Veteran's service-connected left knee disability, to include as a result of overcompensation.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. Then, arrange for the Veteran to be examined by the appropriate physician(s) to determine the nature and likely etiology of his alleged spider bite residuals.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 

a. Please identify, by diagnosis, each left foot or left hand disability entity found on examination or documented in the record OTHER THAN left second toe hallux valgus or hammer toe, TO INCLUDE skin disabilities (such as pustular lesions) and scars.

b. For each disability diagnosed, please opine whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that such disability is related to the documented insect bites in service.  The examiner should specifically consider and discuss the significance of the Veteran's competent reports that such bites caused tissue loss such that he could see through to the bone

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4. Then, arrange for the Veteran to be examined by a podiatrist to determine the nature and likely etiology of his left second toe disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 

a. Please identify all left second toe disability entities found on examination.  All diagnostic findings, or lack thereof, must be reconciled with any conflicting evidence in the record.

b. For each left second toe disability diagnosed, please opine whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that such disability is related to the Veteran's service, to include the documented insect bites therein.  The examiner must specifically consider and discuss, as necessary, the significance of the Veteran's competent reports that his spider bites included a large area of tissue loss on the left ankle where the tendons "run down to the toe" and that onset of his left second toe deformity (or "curling," as he describes it) coincided with the resolution of his spider bite.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

5. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).

